Citation Nr: 0702873	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-23 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  



FINDING OF FACT

On December 27, 2006, prior to the promulgation of a decision 
in the appeal, the appellant submitted a written request 
withdrawing from appellate consideration the issue of 
entitlement to an increased rating for posttraumatic stress 
disorder which is currently on appeal. 

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant as to the issue of entitlement to an increased 
rating for posttraumatic stress disorder have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2006).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

A Substantive Appeal may be withdrawn at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Withdrawal may be made by the appellant or by his 
or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).  

On December 27, 2006, the appellant submitted a written 
statement in which he unequivocally expressed his desire to 
withdraw from appellate consideration his pending claim.  
Inasmuch as the appellant has withdrawn the issue of 
entitlement to an increased rating for posttraumatic stress 
disorder from further review on appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to that issue.  Since the Board 
lacks jurisdiction to review that particular issue on appeal, 
the issue is accordingly dismissed without prejudice.  


ORDER

The appeal as to the issue of entitlement to an increased 
rating for posttraumatic stress disorder is dismissed.



____________________________________________
Joaquin Aguayo Pereles
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


